   Case 2:18-cr-00607-SDW Document 1 Filed 10/09/18 Page 1 of 4 PageID: 1



2015R00201/CAH

                        UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                      Hon.

              V.                              Crim. No. 18-   {f,07 {J-zL)
AMIT GOVIL                                    26 U.S.C. § 7206(1)


                                   INDICTMENT

      The Grand Jury in and for the District of New Jersey, sitting at Newark,

charges:

                            COUNTS 1 AND 2
       (Making and Subscribing False Tax Returns - 2010 and 2011)

      1.      At all times relevant to this Indictment:

              a.    Defendant AMIT GOVIL ("Defendant GOVIL") was a resident

of New Brunswick, New Jersey and a Certified Public Accountant ("CPA")

licensed in New York and New Jersey. Defendant GOVIL operated Company A

as a sole proprietorship.

              b.    Company A was a business providing risk management and

audit services to community banks. It was headquartered in East Brunswick,

New Jersey.

              c.    United States taxpayers had an obligation to report to the

Internal Revenue Service ("IRS") on the Schedule C of a United States

Individual Income Tax Return, Form 1040 ("Personal Tax Return"), all "gross

receipts or sales" from businesses they operated as sole proprietorships. These
   Case 2:18-cr-00607-SDW Document 1 Filed 10/09/18 Page 2 of 4 PageID: 2




gross receipts or sales were required to be reported on Line 1 of the

Schedule C.

      2.      Defendant GOVIL, through Company A, earned more than $3.9

million in gross receipts or sales for tax year 2010, and more than $4.3 million

in gross receipts or sales for tax year 2011.

      3.      Notwithstanding the actual gross receipts or sales that Defendant

GO VIL earned through Company A for tax years 2010 and 2011, Defendant

GOVIL reported gross receipts or sales of only approximately $3,352,848 on the

Schedule C of his Personal Tax Return for tax year 2010, and gross receipts or

sales of only approximately $4,205,175 on the Schedule C of his Personal Tax

Return for tax year 2011.

      4.      Defendant GOVIL's Personal Tax Returns for tax years 2010 and

2011, therefore, were not true and correct as to every material matter in that,

among other things, Defendant GOVIL underreported and failed to report the

gross receipts or sales of Company A on the Schedules C of his Personal Tax

Returns.

      5.      Defendant GOVIL signed his Personal Tax Returns for tax years

2010 and 2011, and each contained a written declaration that it was signed

under penalty of perjury.




                                         2
   Case 2:18-cr-00607-SDW Document 1 Filed 10/09/18 Page 3 of 4 PageID: 3



      6.    On or about the dates set forth below, in the District of New

Jersey, in Middlesex County, and elsewhere, defendant

                                  AMIT GOVIL

knowingly and willfully made and subscribed United States Individual Income

Tax Returns, Forms 1040, for the tax years set forth below, each of which was

verified by a written declaration that it was made under penalty of perjury, and

which Defendant GOVIL did not believe to be true and correct as to every

material matter in that each United States Individual Income Tax Return, Form

1040, Schedule C, did not include the gross receipts or sales he earned

through Company A, and understated the amount of gross receipts or sales for

each tax year as set forth below, each false tax return constituting a separate

count of this Indictment:

   Count     Date Subscribed        Tax      False Gross Receipts or Sales
              (on or about)         Year       Reported on Schedule C
      1         10/15/11            2010              $3,352,848
      2         10/15/12            2011              $4,205,175

      In violation of Title 26, United States Code, Section 7206(1).



                                                  A TRUE BILL




                                                                          ---

                                        3
Case 2:18-cr-00607-SDW Document 1 Filed 10/09/18 Page 4 of 4 PageID: 4

                         CASE NUMBER:          l8-Cr-ft:;07(J-LL)
              United States District Court
                District of New Jersey
                UNITED STATES OF AMERICA

                                     V.


                               AMIT GOVIL


                         INDICTMENT FOR
                          26   u.s.c.   § 7206(1)

                                A True Bill,



                     ~       /Fore~s~

                      CRAIGciA
                           ~]
                     UNITED STATES ATTORNEY
                             NEWARK, NEW JERSEY

                         COURTNEY A. HOWARD
                         ASSISTANT U.S. ATTORNEY
                               973. 645.2859

                USA-48AD 8
                (Ed. 1/97)
